   Case 4:20-mc-00011-RSB-CLR Document 8 Filed 09/01/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

                                  )
IN RE EX PARTE EMERGENCY PETITION )
OF ZIM INTEGRATED SHIPPING        )
SERVICES FOR DISCOVERY IN AID OF  ) Civil Action No: 4:20-mc-11
FOREIGN PROCEEDINGS PURSUANT      )
TO 28 U.S.C. § 1782               )
                                  )


                                      CONSENT ORDER

       The Petitioner in the above-captioned matter, Zim Integrated Shipping Services (“Zim” or

“Petitioner”), initiated this civil action on December 29, 2020, by filing a Petition pursuant to 28

U.S.C. § 1782 seeking an order directing the issuance of a subpoena to the Master of the

oceangoing cargo vessel SEROJA LIMA, which was scheduled to call at a marine terminal in the

Port of Savannah soon thereafter. (Doc. 1). On December 31, 2020, the Court granted the Petition,

(Doc. 4), and certain subpoenas were issued commanding that certain discovery activities move

forward onboard the SEROJA LIMA during that vessel call. (Doc. 5).

       Undersigned counsel of record for the Petitioner Zim and the Respondent Leo Ocean, S.A.,

as owners of the SEROJA LIMA (“Respondent”), negotiated a compromise on the scope of the

discovery activities to be carried out on the SEROJA LIMA pursuant to those subpoenas, including

an agreed list of documents to be produced, along with a four-hour deposition of the vessel’s Chief

Officer. That deposition occurred on board the SEROJA LIMA on January 13, 2021, with the

agreed documents having been provided in advance of that deposition.

       As the Petitioner and Respondent have both agreed that the terms of this Court’s Order and

resulting subpoenas (through their compromise agreement) have been complied with, no further
   Case 4:20-mc-00011-RSB-CLR Document 8 Filed 09/01/21 Page 2 of 2




action in this matter is contemplated or necessary, so the Court DIRECTS the Clerk of the Court

to CLOSE this case and mark it as DISMISSED.

       SO ORDERED, this 1st day of September, 2021.




                                    R. STAN BAKER
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




CONSENT PROVIDED BY:

 PETITIONER:                                      RESPONDENT:

 BRENNAN HARRIS & ROMINGER                        HUNTER MACLEAN EXLEY & DUNN, PC
 LLP


 /s/ T. Langston Bass, Jr.                        /s/ Colin A. McRae
  T. Langston Bass                                Colin A. McRae
 Georgia Bar No. 041320                           Georgia Bar No. 499045
 P.O. Box 2784                                    Post Office Box 9848
 Savannah, GA 31402                               Savannah, GA 31412-0048
 Tel.: (912) 233-3399                             Tel.: (912) 236-0261
 tlb@bhrlegal.com                                 cmcrae@huntermaclean.com




                                              2
